     Case 5:21-cv-00941-SP Document 15 Filed 07/27/21 Page 1 of 10 Page ID #:50




      D. Wayne Leech Esq. SBN 97676
1     Law Office of D. Wayne Leech a Professional Corporation
      11001 Main Street, Suite 200
2     El Monte, CA 91731
3
      Tele 626-443-0061
      Fax 626-443-1165
4     Email wayne@leechlaw.com
      Attorney for Defendants GROUP XIII PROPERTIES LP, GROUP XIII PROPERTIES,
5     INC., SWARANJIT (MIKE) NIJJAR, and ELISA VALERIO
6
7
                                  UNITED STATES DISTRICT COURT
8
9
                               CENTRAL DISTRICT OF CALIFORNIA
10
11
12    FAIR HOUSING COUNCIL OF                           Case No.: 5:21-cv-00941-SP
13    RIVERSIDE COUNTY, INC., and
      JAMES BEASLEY,                                    ANSWER TO COMPLAINT BY
14                                                      DEFENDANTS, GROUP XIII
15              Plaintiffs,                             PROPERTIES LP, GROUP XIII
                                                        PROPERTIES, INC., SWARANJIT
16
           v.                                           (MIKE) NIJJAR, and ELISA VALERIO
17
18
      GROUP XIII PROPERTIES LP,                         Demand for Jury Trial
      GROUP XIII PROPERTIES, INC.,
19    SWARANJIT (MIKE) NIJJAR,
20    and ELISA VALERIO,
21           Defendants.
22
23              COMES NOW, Defendants, GROUP XIII PROPERTIES LP, GROUP XIII
24    PROPERTIES, INC., SWARANJIT (MIKE) NIJJAR, and ELISA VALERIO and hereby
25    answer and respond to the Complaint for Damages on file herein as more fully set forth
26    below.
27              1. These answering Defendants have neither information nor belief sufficient to
28    enable them to admit the allegations of the following paragraphs of the complaint herein,

        ANSWER TO COMPLAINT BY DEFENDANTS, GROUP XIII PROPERTIES LP, GROUP XIII PROPERTIES, INC., SWARANJIT (MIKE)
                                             NIJJAR, and ELISA VALERIO
                                                          1
     Case 5:21-cv-00941-SP Document 15 Filed 07/27/21 Page 2 of 10 Page ID #:51




1     and basing their denial on that ground deny, on information and belief, each and every
2     allegation thereof: Paragraphs 1, 2, 3, 4, 5, 10, 11, 13, 17, 19, 20, 21, 22, 23, 24, 25, 26,
3     27, 28, 29, 30, 31, 32, 33, 34, 40, 43, 46, 49, 51, 54, and 56.
4              2. These answering Defendants deny the allegations in paragraph 6 of the
5     complaint on file herein except that these answering Defendants admit that GROUP XIII
6     PROPERTIES LP owned the Villa La Paz apartments, a rental dwelling located at 675
7     South San Jacinto Street in Hemet, California, 92543 from December 31, 2018 to January
8     2, 2019.
9              3. These answering Defendants admit the allegations in paragraph 7 of the
10    complaint on file herein that Defendant Group XIII Properties, Inc., a California
11    corporation, is the general partner of defendant Group XIII Properties, LP, and that
12    Defendant Swaranjit (Mike) Nijjar is the president and chief executive officer of Group
13    XIII Properties Inc., but these answering Defendants deny the remaining allegations in
14    paragraph 7 of the Complaint on file herein.
15             4. These answering Defendants deny the allegations in paragraph 8 of the
16    complaint on file herein.
17             5. These answering Defendants deny the allegations in paragraph 9 of the
18    complaint on file herein.
19             6. These answering Defendants have neither information nor belief sufficient to
20    enable them to admit the allegations of the paragraph 12 of the complaint herein, and
21    basing their denial on that ground deny, on information and belief, each and every
22    allegation thereof, except that these answering Defendants admit that Beasley returned a
23    rental application and his California Identification Card.
24               7. These answering Defendants have neither information nor belief sufficient to
25    enable them to admit the allegations of the paragraph 14 of the complaint herein, and
26    basing their denial on that ground deny, on information and belief, each and every
27    allegation thereof, except that these answering Defendants admit that Beasley traveled to
28

        ANSWER TO COMPLAINT BY DEFENDANTS, GROUP XIII PROPERTIES LP, GROUP XIII PROPERTIES, INC., SWARANJIT (MIKE)
                                             NIJJAR, and ELISA VALERIO
                                                          2
     Case 5:21-cv-00941-SP Document 15 Filed 07/27/21 Page 3 of 10 Page ID #:52




1     the Villa La Paz apartments, where he met Valerio and a man whom Valerio introduced
2     as her husband. Together they lead Beasley to a vacant apartment for Beasley to inspect.
3              8. These answering Defendants admit the allegations in paragraph 15 of the
4     complaint on file herein.
5              9. These answering Defendants have neither information nor belief sufficient to
6     enable them to admit the allegations of the paragraph 16 of the complaint herein, and
7     basing their denial on that ground deny, on information and belief, each and every
8     allegation thereof, except that these answering Defendants admit that Beasley complained
9     to Valerio that the apartment was not ready to be rented, pointing to things that needed to
10    be cleaned.
11             10. These answering Defendants deny the allegations in paragraph 18 of the
12    complaint on file herein.
13             11. These answering Defendants deny the allegations in paragraph 35 of the
14    complaint on file herein.
15             12. These answering Defendants deny the allegations in paragraph 36 of the
16    complaint on file herein.
17             13. These answering Defendants deny the allegations in paragraph 37 of the
18    complaint on file herein.
19             14. These answering Defendants deny the allegations in paragraph 38 of the
20    complaint on file herein.
21             15. These answering Defendants deny the allegations in paragraph 39 of the
22    complaint on file herein.
23             16. These answering Defendants deny the allegations in paragraph 41 of the
24    complaint on file herein.
25             17. These answering Defendants deny the allegations in paragraph 42 of the
26    complaint on file herein.
27             18. These answering Defendants deny the allegations in paragraph 44 of the
28    complaint on file herein.

        ANSWER TO COMPLAINT BY DEFENDANTS, GROUP XIII PROPERTIES LP, GROUP XIII PROPERTIES, INC., SWARANJIT (MIKE)
                                             NIJJAR, and ELISA VALERIO
                                                          3
     Case 5:21-cv-00941-SP Document 15 Filed 07/27/21 Page 4 of 10 Page ID #:53




1              19. These answering Defendants deny the allegations in paragraph 45 of the
2     complaint on file herein.
3              20. These answering Defendants deny the allegations in paragraph 47 of the
4     complaint on file herein.
5              21. These answering Defendants deny the allegations in paragraph 48 of the
6     complaint on file herein.
7              22. These answering Defendants deny the allegations in paragraph 50 of the
8     complaint on file herein.
9              23. These answering Defendants deny the allegations in paragraph 52 of the
10    complaint on file herein.
11             24. These answering Defendants deny the allegations in paragraph 53 of the
12    complaint on file herein.
13             25. These answering Defendants deny the allegations in paragraph 55 of the
14    complaint on file herein.
15             26. These answering Defendants deny the allegations in paragraph 57 of the
16    complaint on file herein.
17         AFFIRMATIVE DEFENSES TO EACH AND EVERY ALLEGED CAUSE OF
18                                                      ACTION
19                                      FIRST AFFIRMATIVE DEFENSE
20                                      (Failure to State a Cause of Action)
21             1.      Plaintiffs’ Complaint, and each and every cause of action set forth therein
22    alleged against Defendants, fails to state facts sufficient to constitute a cause of action
23    against Defendants.
24                                    SECOND AFFIRMATIVE DEFENSE
25                                       (Barred by Statute of Limitations)
26             2.      Plaintiffs’ claims are barred in whole or in part by any and all applicable
27    statutes of limitations, including without limitation, California Code of Civil Procedure
28    §§ 335.1, 337, 337.1, 337.1(a)(1), 337.1(a)(2), 337.1(b), 337.15(a)(2), 337.15(g), 338(a),

        ANSWER TO COMPLAINT BY DEFENDANTS, GROUP XIII PROPERTIES LP, GROUP XIII PROPERTIES, INC., SWARANJIT (MIKE)
                                             NIJJAR, and ELISA VALERIO
                                                          4
     Case 5:21-cv-00941-SP Document 15 Filed 07/27/21 Page 5 of 10 Page ID #:54




1     338(b), 338(c), 338(d), 338.2, 338.3, 338.4, 339(1), 339.1, 340, 342, 343, 359,
2     Government Code §§ 12989.1, 12960 and 12965; and Civil Code section 3144, and
3     Business and Professions Code § 17208.
4                                      THIRD AFFIRMATIVE DEFENSE
5                                              (Reservation Of Rights)
6              3.      The Complaint does not describe the claims or facts with sufficient
7     particularity to permit Defendants to ascertain what other defenses may exist. Defendants
8     will rely on any and all further defenses that become available or appear during discovery
9     in this action and specifically reserve the right to amend this answer for the purpose of
10    asserting such additional defenses or claims which may become known during the course
11    of this case.
12                                    FOURTH AFFIRMATIVE DEFENSE
13                                                       (Waiver)
14             4.      Plaintiffs have waived the right to assert each cause of action in the
15    Complaint by reason of their conduct.
16                                     FIFTH AFFIRMATIVE DEFENSE
17                                                      (Estoppel)
18             5.      Plaintiffs are barred from relief in this action, in whole or in part, by the
19    doctrine of estoppel because of their conduct.
20                                     SIXTH AFFIRMATIVE DEFENSE
21                                               (Failure to Mitigate)
22             6.      If Plaintiffs suffered any damages as a result of the facts alleged in his
23    Complaint, which Defendants deny, Plaintiffs are not entitled to recover the damages
24    alleged or any damages due to their failure to make reasonable efforts to mitigate or
25    minimize the damages incurred.
26                                   SEVENTH AFFIRMATIVE DEFENSE
27                                        (Lack of Knowledge and Intent)
28

        ANSWER TO COMPLAINT BY DEFENDANTS, GROUP XIII PROPERTIES LP, GROUP XIII PROPERTIES, INC., SWARANJIT (MIKE)
                                             NIJJAR, and ELISA VALERIO
                                                          5
     Case 5:21-cv-00941-SP Document 15 Filed 07/27/21 Page 6 of 10 Page ID #:55




1              7.      Defendants allege that, while denying each and every act and/or omission
2     alleged by Plaintiffs in the Complaint, if any such acts and/or omissions occurred, they
3     were committed without the intent and/or knowledge (actual and/or constructive) of
4     Defendants.
5                                     EIGHTH AFFIRMATIVE DEFENSE
6                                            (Conduct Not “Unlawful”)
7              8.      Defendants' practice as alleged in the Complaint is not unlawful.
8                                      NINTH AFFIRMATIVE DEFENSE
9                                                   (Unclean Hands)
10             9.      Plaintiffs are barred from maintaining the Complaint, and each of the
11    purported causes of action asserted therein, as a result of their unclean hands with respect
12    to the events upon which the Complaint and purported causes of action allegedly are
13    based.
14                                     TENTH AFFIRMATIVE DEFENSE
15                                                       (Laches)
16             10.     Plaintiffs are barred by the doctrine of laches from pursuing their
17    Complaint, and each of the purported cause of action asserted therein, by reason of their
18    inexcusable and unreasonable delay in filing the Complaint.
19                                  ELEVENTH AFFIRMATIVE DEFENSE
20                              (Conduct Not “Unfair”—Business Justification)
21             11.     Defendants' business practice as alleged in the Complaint is not “unfair” or
22    “illegal”. The utility of the practice outweighs any potential harm.
23                                  TWELFTH AFFIRMATIVE DEFENSE
24                                           (Avoidable Consequences)
25             12.     Plaintiffs’ claims are barred, in whole or in part, or recovery reduced,
26    because at all relevant times herein: (a) Defendants took reasonable steps to prevent and
27    correct the conduct alleged in the Complaint; (b) Plaintiffs unreasonably failed to utilize
28    or exhaust internal remedies in good faith, thus failing to avoid the consequences of any

        ANSWER TO COMPLAINT BY DEFENDANTS, GROUP XIII PROPERTIES LP, GROUP XIII PROPERTIES, INC., SWARANJIT (MIKE)
                                             NIJJAR, and ELISA VALERIO
                                                          6
     Case 5:21-cv-00941-SP Document 15 Filed 07/27/21 Page 7 of 10 Page ID #:56




1     alleged discrimination, retaliation, or other alleged unlawful act; and (c) the reasonable
2     use of Defendants’ measures would have prevented at least some, if not all, of the
3     damages that Plaintiffs allegedly suffered.
4                                 THIRTEENTH AFFIRMATIVE DEFENSE
5                           (Conduct Not “Fraudulent” Nor “Likely to Mislead”)
6              13.     Defendants' practice as alleged in the Complaint is and was not likely to
7     fraudulent or likely to mislead the public.
8                                FOURTEENTH AFFIRMATIVE DEFENSE
9                                              (Abstention/Preemption)
10             14.     The causes of action-asserted in the Complaint, and each of them, are
11    barred by virtue of the fact that Defendant's conduct is regulated by a detailed and
12    comprehensive enforcement scheme established under California law.
13                                 FIFTEENTH AFFIRMATIVE DEFENSE
14                                           (Adequate Remedy at Law)
15             15.     Plaintiff's causes of action, and each of them, and the injunctive remedies,
16    are barred in light of the fact that plaintiff and the members of the general public have an
17    adequate remedy.
18                                 SIXTEENTH AFFIRMATIVE DEFENSE
19                                       (Exhaustion/Primary Jurisdiction)
20             16.     Plaintiff's claims are barred by the doctrines of exhaustion and/or primary
21    jurisdiction.
22                               SEVENTEENTH AFFIRMATIVE DEFENSE
23                                                     (Mootness)
24             17.     The injunctive relief should not be granted since the alleged unlawful
25    business practice ceased and is not likely to recur.
26                                EIGHTEENTH AFFIRMATIVE DEFENSE
27                                              (Cessation of Practice)
28

        ANSWER TO COMPLAINT BY DEFENDANTS, GROUP XIII PROPERTIES LP, GROUP XIII PROPERTIES, INC., SWARANJIT (MIKE)
                                             NIJJAR, and ELISA VALERIO
                                                          7
     Case 5:21-cv-00941-SP Document 15 Filed 07/27/21 Page 8 of 10 Page ID #:57




1              18.     The injunctive relief should not be granted since the alleged unlawful
2     business practice ceased and is not likely to recur.
3                                 NINETEENTH AFFIRMATIVE DEFENSE
4                                            (No Personal Participation)
5              19.     Some or all of Plaintiff's claims are barred because Defendants did not
6     personally participate in the alleged actions.
7                                  TWENTIETH AFFIRMATIVE DEFENSE
8                                                       (Consent)
9              20.     The Complaint is barred in whole or in part due to consent.
10                              TWENTY-FIRST AFFIRMATIVE DEFENSE
11                                            (Business Judgment Rule)
12             21.     The Complaint is barred, in whole or in part, by the business judgment rule.
13                            TWENTY-SECOND AFFIRMATIVE DEFENSE
14                                             (Selective Enforcement)
15             22.     The Complaint is barred in whole or in part by the defense of selective
16    enforcement.
17                              TWENTY-THIRD AFFIRMATIVE DEFENSE
18                                                        (Truth)
19             23. Any alleged defamatory statements are barred because they were true.
20                                 TWENTY-FOURTH AFFIRMATIVE DEFENSE
21                                                (Absolute Privilege)
22             24. Any alleged defamatory statements are barred by the defense of Absolute
23    Privilege.
24                              TWENTY-FIFTH AFFIRMATIVE DEFENSE
25                                               (Qualified Privilege)
26             25. Any alleged defamatory statements are barred by the defense of Qualified
27    Privilege.
28                              TWENTY-SIXTH AFFIRMATIVE DEFENSE

        ANSWER TO COMPLAINT BY DEFENDANTS, GROUP XIII PROPERTIES LP, GROUP XIII PROPERTIES, INC., SWARANJIT (MIKE)
                                             NIJJAR, and ELISA VALERIO
                                                          8
     Case 5:21-cv-00941-SP Document 15 Filed 07/27/21 Page 9 of 10 Page ID #:58




1                                                   (Fair Comment)
2              26. Any alleged defamatory statements are barred by the defense of Fair
3     Comment.
4                            TWENTY-SEVENTH AFFIRMATIVE DEFENSE
5                                            (No Intent to Discriminate)
6              27. The Complaint is barred in whole or in part by since Defendants did not
7     intend to discriminate.
8
9
      Date: July 24, 2021                     Law Office of D. Wayne Leech a Professional
10                                            Corporation
11                                            By: /s/ D. Wayne Leech ___________
                                                D. Wayne Leech, Attorney for Defendants GROUP
12
                                                XIII PROPERTIES LP, GROUP XIII PROPERTIES,
13                                              INC., SWARANJIT (MIKE) NIJJAR and ELISA
14
                                                VALERIO

15
16
17
18
19
20
21
22
23
24
25
26
27
28

        ANSWER TO COMPLAINT BY DEFENDANTS, GROUP XIII PROPERTIES LP, GROUP XIII PROPERTIES, INC., SWARANJIT (MIKE)
                                             NIJJAR, and ELISA VALERIO
                                                          9
     Case 5:21-cv-00941-SP Document 15 Filed 07/27/21 Page 10 of 10 Page ID #:59




1                                              CERTIFICATE OF SERVICE

2            I hereby certify that I electronically filed the foregoing with the Clerk of the
3      Court using the CM/ECF system which will send notification of such filing to the
       Electronic Service List for this Case.
4
5                                              Law Office of D. Wayne Leech a Professional
6
                                               Corporation

7      DATED: July 27, 2021                     /s/ D. Wayne Leech
8                                              D. Wayne Leech, Attorneys for Defendant GROUP XIII
                                               PROPERTIES LP, GROUP XIII PROPERTIES, INC.,
9                                              SWARANJIT (MIKE) NIJJAR and ELISA VALERIO
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

         ANSWER TO COMPLAINT BY DEFENDANTS, GROUP XIII PROPERTIES LP, GROUP XIII PROPERTIES, INC., SWARANJIT (MIKE)
                                              NIJJAR, and ELISA VALERIO
                                                           10
